Citation Nr: 0305349	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  94-36 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to a compensable disability rating for 
urethral stricture for the period of October 21, 1992 to 
April 17, 1999.

2.  Entitlement to a disability rating in excess of 20 
percent for urethral stricture subsequent for the period 
commencing April 17, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976 and from March 1983 to October 1992.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, dated in December 1992.  In pertinent 
part that decision granted the veteran's claim of entitlement 
to service connection for urethral stricture, assigning a 
noncompensable disability rating effective October 21, 1992, 
the date of the veteran's separation from service.  Several 
issues out of that decision were duly appealed.

The Board of Veterans' Appeals (Board) decided the majority 
of the issues on appeal arising out of the December 1992 
rating decision in February 1999.  The issue of entitlement 
to a compensable rating for urethral stricture was remanded 
as part of that decision.  Review of the actions performed by 
the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).

In April 2002, the RO increased the evaluation assigned the 
veteran's urethral stricture to 20 percent, effective from 
April 17, 1999.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where a veteran has 
filed a notice of disagreement as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In August 2002, the Board undertook additional development on 
that issue pursuant to 38 C.F.R. §19.9(a)(2).  In February 
2003, the Board provided notice of the development as 
required by 38 C.F.R. §20.903.  Although 60 days has not 
elapsed since the date of that notice, the veteran's 
representative has submitted a Supplemental Brief in response 
to the newly acquired evidence.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  During the period of October 21, 1992 to April 17, 1999, 
the veteran's urethral stricture required a single dilation, 
and resulted in a slow or weak stream, but the evidence does 
not show urine leakage, nighttime voiding intervals, 
uroflowmetry, or recurrent urinary tract infection.

3.  During the period commencing April 17, 1999, the 
veteran's urethral stricture required nighttime voiding four 
to five times per night but not five or more.  In addition, 
the evidenced showed marked obstructive symptomatology, but 
there was no evidence of post void residuals, uroflowmetry, 
recurrent urinary tract infections, or periodic dilatation 
every two to three months.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for urinary 
stricture for the period of October 21, 1992 to April 17, 
1999, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.20, 4.115a, 4.115b 
Diagnostic Code 7518 (2002); 38 C.F.R. § 4.115 Diagnostic 
Code  7518 (1993).

2.  The criteria for a rating in excess of 20 percent for 
urethral stricture during the period commencing April 17, 
1999, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.20, 4.115a, 4.115b 
Diagnostic Code 7518 (2002); 38 C.F.R. § 4.115 Diagnostic 
Code 7518 (1993).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his increased rating claim 
by various documents.  For example, he was advised of the 
applicable criteria concerning the rating criteria for 
urethral stricture by the May 1993 Statement of the Case 
(SOC) and June 1998 Supplemental Statement of the Case 
(SSOC).  The Board notes that the VCAA made no change in the 
statutory or regulatory criteria that govern the rating of 
service-connected disability.  Further, the RO explicitly 
referred to the provisions of the VCAA when it adjudicated 
the case below, in particular the April 2002 SSOC.   In 
addition, the RO and Board have indicated in various 
documents, including the February 1999 Board remand, that VA 
would request any pertinent medical records identified by the 
veteran.  As such, the veteran was kept apprised of what he 
must show to prevail in his claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, the Board notes that it does 
not appear that the veteran has identified any pertinent 
evidence that is not of record.  Further, he has been 
accorded various medical evaluations in conjunction with this 
case.  However, as detailed below, he failed to report for 
additional testing scheduled in 1999.  The Court has held 
that the duty to assist is not a "one-way street."  If the 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  


Increased Rating - Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial ratings assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Schedular Criteria - Urethral Stricture

In this case, the Board notes that VA amended the rating 
criteria for genitourinary (GU) disorders during the pendency 
of the veteran's appeal.  See 59 Fed. Reg. 2,523 (January 
1994) (codified at 38 C.F.R. pt. 4) (amending the criteria 
for GU disorders effective February 17, 1994).  When a law or 
regulation changes after the claim has been filed or reopened 
and before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  Karnas, 
1 Vet App at 312-13 (1991).  Because the RO has considered 
the veteran's claim under both the old and the new versions 
of the regulations, the Board may proceed to evaluate the 
claim under both standards.  When amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations before the stated effective date is 
precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, 
before the respective effective date, the Board may apply 
only the previous version of the rating criteria.  As of the 
effective date, the Board must apply whichever version of the 
rating criteria is more favorable to the veteran.

The veteran's urethral stricture is addressed by the 
schedular criteria applicable to the genitourinary system.  
See 38 C.F.R. Part 4, § 4.115b (2002).  Specifically, 
Diagnostic Code 7518 (Urethra, stricture of) provides for 
rating as voiding dysfunction.  In turn, 38 C.F.R. Part 4, 
§ 4.115a (2002) specifies that voiding dysfunction be rated 
according to the particular condition as urine leakage, 
frequency, or obstructed voiding.  

For urine leakage, 4.115a provides for a 20 percent 
evaluation where the dysfunction requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  A 40 percent evaluation is warranted where there is 
evidence of urine leakage, frequency, or obstructed voiding 
that requires the wearing of absorbent materials which must 
be changed two to four times a day.  A maximum 60 percent 
evaluation is warranted where urine leakage, frequency, or 
obstructed voiding requires the use of an appliance or the 
wearing of absorbent material that must be changed more than 
four times a day.

Section 4.115a provides for a 10 percent evaluation where 
urinary frequency requires daytime voiding at intervals 
between two and three hours or awakening to void two times 
per night.  A 20 percent evaluation is warranted where 
urinary frequency requires daytime voiding at intervals 
between one and two hours or awakening to void three to four 
times per night.  A maximum 40 percent evaluation is 
warranted where urinary frequency requires daytime voiding at 
an interval of less than one hour or awakening to void five 
or more times a night.

For obstructed voiding, § 4.115a provides for a 30 percent 
evaluation for urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent evaluation is 
assigned for marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following:  1. Post void residuals 
greater than 150 cc; 2. Uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc/sec); 3. Recurrent urinary 
tract infections secondary to obstruction; 4. Stricture 
disease requiring periodic dilatation every 2 to 3 months.  
Obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year is noncompensable.

Before February 17, 1994, urethral strictures requiring 
dilatations with cystitis warranted a 30 percent evaluation.  
Strictures that required dilatations every 2 or 3 months 
warranted a 10 percent evaluation.  Slight to moderate healed 
strictures that required only occasional dilatations (1 to 2 
times a year) warranted a noncompensable evaluation. 
38 C.F.R. § 4.115, Diagnostic Code 7518 (prior to February 
17, 1994).

Factual Background

The veteran is currently rated as noncompensable (zero 
percent) for the period from October 21, 1992, to April 17, 
1999.  This noncompensable rating is based on the old 
criteria for the period before February 17, 1994.  Subsequent 
to that period, the RO considered old and new criteria, and 
found that the veteran did not meet the old criteria for a 
compensable evaluation at any time, but did meet the criteria 
for a 20 percent evaluation under the new criteria as of 
April 17, 1999.

The veteran's service medical records indicate that in 
November 1984 he complained of difficulty urinating and 
stated it felt like it was blocked.  In 1984, he complained 
that for the previous four years he had had increasing urine 
slowness without dysuria, burning symptoms, and cloudy urine.  
Thereafter, he was seen on several occasions for further 
treatment, and finally underwent a direct vision internal 
urethrotomy in January 1988.  Upon removal of the catheter, 
the records indicate he was able to void without difficulty.

The veteran's separation examination and the record of the 
medical evaluation board are both silent with regard to 
continued symptomatology associated with the urethral 
stricture.  The only subsequent GU treatment he has received 
was for urethritis in 1991.  

In July 1993, subsequent to service, the veteran complained 
of decreased FOS (force of stream), some urgency, and gross 
hematuria eight to nine months earlier, and dysuria.

A cystoscopy was performed by VA in August 1993.  The surgeon 
noted that the veteran had a history of urethral strictures 
since he had venereal disease while in service.  The veteran 
had had very significant bladder outlet obstructive symptoms, 
including marked forced straining and decreased strain.  He 
was noted to have a pinhole stricture in the proximal 
anterior urethra.  The surgeon noted that an open 
urethroplasty might be necessary.

The veteran testified at an RO hearing in December 1993.  He 
reported that he had recently had a dilatation.  He had two 
procedures, once in service and the most recent one.  He was 
not then having any further symptoms other than a slight 
burning.

In February 1994, a VA examiner noted that the veteran had a 
urethral stricture in service, and had surgery on it and it 
was dilated at the VA.  No symptoms were noted.

At an August 1997 VA examination, the veteran reported that 
after the VA dilation, he was able to urinate very well with 
a good strong stream.  He was having increasing problems 
emptying, with a slow weak stream.  The examiner noted this 
probably represented reformation of the urethral stricture; 
however, he had not wanted to see a [urologist] secondary to 
the discomfort he experienced undergoing the previous 
urethral dilation.  He denied any hematuria, dysuria, history 
of cystitis, bladder or kidney infections.  A urology consult 
was recommended and a possible re-cystoscopy to see if the 
stricture had returned.

The Board remanded the veteran's appeal in February 1999 in 
order to obtain the recommended consultations and testing.

In April 1999, the veteran was again examined by VA.  At this 
examination, he complained of decreased force of stream, 
intermittence, post void dribbling, as well as frequency, 
urgency, and nocturia of four to five times.  However, he 
denied any leakage of urine.  The impression was recurrent 
urethral stricture.  Further, the examiner noted that the 
veteran needed an urethroplasty for definitive management of 
his urethral stricture.  A retrograde urethrogram was 
ordered.

Review of the records from the VA medical facility indicates 
that the veteran did not keep the appointment scheduled for 
October 1999.

Review of the subsequent VA treatment records does not reveal 
any further treatment, complaint, or finding relevant to the 
veteran's urethral stricture.

Analysis

The preponderance of the evidence is against an increased 
rating during either period currently under consideration and 
under either set of criteria.

Under the old criteria the evidence clearly does not support 
a compensable evaluation.  The evidence shows that the 
veteran has undergone two dilatations over the course of 
approximately 15 years.  A 10 percent evaluation requires 
dilatations every 2 to 3 months.  For several years 
subsequent to the veteran's post-service procedure, he had no 
complaints.

The evidence shows that the veteran's symptoms were at their 
worst just before his post-service dilation in August 1993.  
However, because the old criteria were in effect at that 
time, those symptoms must be evaluated under those criteria.  
Again, the veteran did not have dilations at the required 
frequency to warrant a compensable evaluation under those 
criteria.  By the time the new criteria came into effect in 
February 1994, the veteran's symptomatology had decreased 
following the successful procedure in August 1993.

Under the new criteria, the earliest evidence supporting a 
compensable rating is the April 1999 VA examination.  

At that time, the veteran complained of slow and decreased 
force of stream.  In order to support a 10 percent rating for 
marked obstructive symptomatology there must also be evidence 
of post void residuals greater than 150 cc, or of 
uroflowmetry showing a markedly diminished peak flow rate, 
recurrent urinary tract infections secondary to obstruction, 
or periodic dilatation every 2 to 3 months.  None of these 
are shown by the evidence either before his cystoscopy in 
1993 or thereafter.

There was no evidence of compensable urinary frequency until 
the April 1999 VA examination.  Before that examination, the 
veteran had not complained of nocturia of four to five per 
night.  Such complaints are consistent with a 20 percent 
evaluation, but no more.  A maximum of 40 percent requires 
daytime voiding at an interval of less than one hour or 
awakening to void five or more times a night.  The Board 
finds that the veteran's single report of voiding four to 
five time per night is not consistent with five or more time 
a night.  The veteran has not sought further treatment for 
his disorder, which would lend credibility to his report of 
night-time awakening approaching the criteria for 40 percent.  
However, given the veteran's lack of complaint or treatment, 
the Board finds that the totality of the evidence most 
approximates the criteria for 20 percent.

The Board notes that VA has attempted to assist the veteran 
in developing evidence that potentially would aid his claim 
for an increased rating.  However, he did not report for the 
recommended tests.

Finally, there is no evidence that the veteran has required 
frequent hospitalizations, and there is no indication of 
marked interference with employment such as to warrant 
referral for consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321 (2002).










ORDER

The claim of entitlement to a compensable evaluation for 
urethral stricture for the period of October 21, 1992 to 
April 17, 1999 is denied.

The claim of entitlement to an increased evaluation for 
urethral stricture for the period commencing April 17, 1999 
is denied.



____________________________________________
John Kitlas
Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

